DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a second valve (5, 7)" in line12.  It’s not clear if applicant refers to the “first valve (5, 6) in line 10 (see reference numbers). 
Claim 2 recites the limitation "the first valve (21)" in line 3.  It’s not clear if applicant refers to the “first valve (5, 6) in claim 1. 
Claim 2 recites the limitation "the second valve (22)" in line 5.  It’s not clear if applicant refers to the “second valve (5, 7) in claim 1. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lane et al. (WO 02/088519).
With regards to claim 1, Lane et al. discloses a hydrocarbon production field layout allowing round trip pigging, comprising; a first pipeline (92) with a first inner diameter; a second pipeline (108) with the first inner diameter (page 12, bottom paragraph “pigging loop”); further comprising: a cut off valve (118) with an inner bore with the first diameter, arranged in a connecting arrangement between an end of the first pipeline and an end of the second pipeline (figure 3); at least one dual main bore (88, 100) manifold (58), in fluid connection with at least one hydrocarbon well (50, 52, 54, 56); a first branch pipe (90) with a first valve (96) branched off from the first pipeline to the at least one dual main bore manifold; and a second branch pipe (106) with a second valve (96) branched off from the second pipeline to the at least one dual main bore manifold.
As to claim 7, Lane et al. discloses wherein each well includes a Xmas tree and a wellhead (50, 52, 54, 56) (abstract).
Claim(s) 1and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Olsen (US 7,093,661).
With regards to claim 1, Olsen discloses a hydrocarbon production field layout allowing round trip pigging (figure 1b), comprising; a first pipeline (6a) with a first inner diameter; a second pipeline (6b) with the first inner diameter (col. 4, lines 4-20; 
As to claim 7, Olsen discloses wherein each well includes a Xmas tree and a wellhead (1) (figure 1b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Olsen (US 7,093,661).
As to claim 2-4, Olsen discloses the invention substantially as claimed. However, Olsen does not explicitly teach about wherein the connecting arrangement comprising the cut off valve is a dual in-line tee (ILT) or a first and second ILT; wherein the first 
As to claim 5, Olsen discloses including a plurality of dual main bore manifolds (figure 1b), wherein each additional dual main bore manifold beyond two is branched off from the two pipelines (6a, 6b).
As to claim 6, Olsen discloses the invention substantially as claimed. However, Olsen is silent about wherein the first diameter is larger than the diameters in the bores of the dual bore manifolds of the first branch pipe and the of the second branch pipe. It would have been an obvious matter of design choice to modify the diameter of the diameter of the pipe/bores as claimed, since such a modification would have involved a mere change in the size of a component. A change in the size is generally recognized as being within the level of ordinary skill in the art. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/Primary Examiner, Art Unit 3678